ORDER
BARBOUR, District Judge.
This matter is before the Court on Defendants’ Motion to Dismiss pursuant to Rule 12(b) for lack of jurisdiction. As grounds for the Motion, Defendants allege that there is not complete diversity of citizenship among the parties for the reason that Plaintiff, a Delaware corporation with its principal place of business in the State of New York, is qualified to do business in Mississippi and is, therefore, a Mississippi citizen for purposes of diversity jurisdiction. Since several of the Defendants are citizens of Mississippi, a finding that Plaintiff is a citizen of Mississippi would require this Court to dismiss action for lack of complete diversity.-
Defendants wrongfully assume, however, that qualification to do business in Mississippi is the equivalent of incorporation in the State. 28 U.S.C. § 1332 states that, for the purposes of diversity jurisdiction, “a corporation shall be deemed to be a citizen of any state by which it has been incorporated and of the state where it has its principal place of business.” Qualification to do business is not the equivalent of incorporation. Since Plaintiff has clearly established that it is not incorporated in the State of Mississippi and that it does not have its principal place of business in Mississippi, there is no basis whatsoever for finding that it is a citizen of the State of Mississippi. Defendants’ Motion is, therefore, denied.